PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/841,028
Filing Date: 13 Dec 2017
Appellant(s): Hunt et al.



__________________
Carolyn A. Fischer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5, 9, 10, 13-15, 20-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 2009/0270576 A1) in view of Iwano et al. (JP 2889593 B, machine translation).
	With respect to claim 1, 13, 20-22, 25, and 27, Hunt at claim 1 discloses an optical film comprising a polymerized microstructured surface comprising the reaction product of a polymerizable resin composition comprising at least one aromatic monomer or oligomer having at least two polymerizable (meth)acrylate groups; and at least one fluorenol (meth)acrylate monomer. Claim 4 discloses that the aromatic monomer or oligomer content is 25 to 50 wt%. [0069], [0072] teach that the polymerizable composition further comprises 10 to 70 wt% of zirconia nanoparticles. [0009], [0010] describes the film as having a preformed polymeric film base layer and an optical layer, where the optical layer is microstructured, namely that it has a linear array of regular right prisms having an apex angle of 80° to 100° and a spacing between peaks of 5 to 300 microns.
	Hunt at [0042] teaches that the composition may further comprise 5 to 50 wt% of monofunctional diluents in order to improve the processability of the resin by reducing its viscosity. [0043] specifies reactive aromatic (meth)acrylate monomers as such monofunctional diluents, but is silent as to such
monofunctional monomer having a structure as presently claimed.
	Iwano at claim 1 discloses an optical component prepared from an acryl or methacryl monomer with a monomer of the formula ("vinyl compound (1)"):

    PNG
    media_image2.png
    95
    533
    media_image2.png
    Greyscale

1 is H or CH3; and R2 is Cl, Br, 
    PNG
    media_image3.png
    51
    84
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    51
    128
    media_image4.png
    Greyscale
.
	Iwano at Table 1, Examples 2, 5, and 6 discloses polymerizable composition containing a first monomer having at least two (meth)acrylate groups; and a second monomer (D) or (E) having the structure:
Examples 2 and 6

    PNG
    media_image5.png
    105
    396
    media_image5.png
    Greyscale

Example 5

    PNG
    media_image6.png
    92
    365
    media_image6.png
    Greyscale

Note that Iwano teaches the acrylate equivalents of these compounds since claim 1 teaches that R1 is either H or CH3. "[Function]- Vinyl compound (1)" teaches that including vinyl compound (1) reduces viscosity ("substance of hypoviscosity"), provides high refractive index, and lowers water absorbability.
	Given the optical film of Hunt contains a reactive aromatic (meth)acrylic diluent and the advantages of employing the methacrylic monomer of Iwano for optical articles, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ an acrylate monomer having the claimed structure as said diluent in order to reduce viscosity, provide high refractive index, and lower water absorbability.
	With respect to claims 5 and 23, Hunt discloses a monofunctional diluent but is silent as to where such diluent monomer has a viscosity of less than 100 cps at 25°C.
	Iwano (machine translation) under "(iv) Result" specifies that the monofunctional monomer possesses viscosity of 50 to 500 cps in order to ensure workability without air bubble formation.
	Given that Hunt discloses a monofunctional diluent and the advantages of the associated viscosity taught by Iwano, it would have been obvious to a person having ordinary skill in the art at the 
	With respect to claim 9, Hunt at [0025] discloses that the aromatic monomer having at least two
polymerizable (meth)acrylate groups has a molecular weight of at least 350 g/mol.
	With respect to claims 10 and 24, [0062] specifies that the polymerizable resin composition is substantially non-halogenated, that is, it contains less than 1 wt% of bromine, chlorine, fluorine and iodine.
	With respect to claim 14, Hunt at [0010] specifies that the optical film is a brightness enhancing film.
	With respect to claim 15, Hunt at [0089] discloses that the optical film possesses a single sheet relative gain of at least 1.75.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US
2009/0270576 A1) in view of Iwano et al. (JP 2889593 B, machine translation) as applied to claim 1 above, and further as evidenced by Liu et al. (2010/0003501 A1).
	With respect to claim 11, Hunt at [0068] to [0069] teaches that the composition further comprises inorganic nanoparticles to enhance durability and/or the refractive index of articles prepared from the same. According to [0072] to [0073], suitable nanoparticles include zirconia nanoparticles, such as Nalco
OOSSOO8, Buhler zirconia Z-WO sol, and those prepared according to US 2006/0148950, where such nanoparticles have refractive indices of at least 1.60 as evidenced by Liu at [0017] and [0018].

Claims 1, 5, 9, 10, 13-15, 20-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Invie et al. (US 2008/0221291 A1) in view of Iwano et al. (JP 2889593 B, machine translation).
	With respect to claims 1, 13, 20-22, 25, and 27, Invie at claim 1 discloses an optical film having a polymerized microstructured surface comprising the reaction product of a polymerizable resin composition comprising 10 to 100 wt% of at least one biphenyl di(meth)acrylate monomer. [0083] specifies including 10 to 70 wt% of zirconia nanoparticles. [0019] explains that the film has a preformed polymer film base 
	Invie at [0052] teaches that the resin may further comprise up to 40 wt% monofunctional diluents, which are reactive aromatic (meth)acrylate monomers as in [0053] and [0054]. Invie, however, is silent as to such monofunctional monomer having a structure as presently claimed.
	Iwano at claim 1 discloses an optical component prepared from an acryl or methacryl monomer with a monomer of the formula ("vinyl compound (1)"):

    PNG
    media_image2.png
    95
    533
    media_image2.png
    Greyscale

where R1 is H or CH3; and R2 is Cl, Br, 
    PNG
    media_image3.png
    51
    84
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    51
    128
    media_image4.png
    Greyscale
.
	Iwano at Table 1, Examples 2, 5, and 6 discloses polymerizable composition containing a first monomer having at least two (meth)acrylate groups; and a second monomer (D) or (E) having the structure:
Examples 2 and 6

    PNG
    media_image5.png
    105
    396
    media_image5.png
    Greyscale

Example 5

    PNG
    media_image6.png
    92
    365
    media_image6.png
    Greyscale

Note that Iwano teaches the acrylate equivalents of these compounds since claim 1 teaches that R1 is either H or CH3. "[Function]- Vinyl compound (1)" teaches that including vinyl compound (1) reduces viscosity ("substance of hypoviscosity"), provides high refractive index, and lowers water absorbability.

	With respect to claims 5 and 23, Invie discloses a monofunctional diluent but is silent as to where such diluent monomer has a viscosity of less than 100 cps at 25°C.
	Iwano (machine translation) under "(iv) Result" specifies that the monofunctional monomer possesses viscosity of 50 to 500 cps in order to ensure workability without air bubble formation.
	Given that Invie discloses a monofunctional diluent and the advantages of the associated viscosity taught by Iwano, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ the diluent monomer of Iwano having the claimed viscosity in order to ensure workability without air bubble formation.
	With respect to claim 9, Invie discloses optical films having a polymerized microstructure surface comprising at least one biphenyl di(meth)acrylate monomer. [0046] also discloses employing a bisphenol
(meth)acrylate monomer, such as SR601 and SR602, which respectively have molecular weights of 512
g/mol and 776 g/mol as evidenced by Ash et al., “SR 601,” “SR 602,” Handbook of Paint and Coating
Raw Materials, 2nd Ed., Vol. 1-2, Synapse Information Resources, p. 782 (2003). The present specification at page 7 lines 5-9 likewise exemplifies SR601 and SR602 as the first monomer comprising at least two (meth)acrylate groups.
	With respect to claims 10 and 24, Invie at [0041] discloses an embodiment wherein the polymerizable resin composition is substantially non-halogenated, that is, it contains less than 1 wt% of bromine, chlorine, fluorine and iodine.
	With respect to claim 14, Invie at [0017] discloses an embodiment in which the optical film is a brightness enhancing film.
	With respect to claim 15, Invie at [0017] discloses an embodiment in which the optical film is a brightness enhancing film, where the film has a single sheet relative gain of at least 1.75 according to [0101].

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Invie et al. (US
2008/0221291 A1) in view of Iwano et al. (JP 2889593 B, machine translation) as applied to claim 1 above, and further as evidenced by Liu et al. (2010/0003501 A1).
	With respect to claim 11, Invie at [0079] to [0080] teaches that the composition further comprises inorganic nanoparticles to enhance durability and/or the refractive index of articles prepared from the same. According to [0083] to [0084], suitable nanoparticles include zirconia nanoparticles, such as Nalco
OOSSOO8, Buhler zirconia Z-WO sol, and those prepared according to US 2006/0148950, where such nanoparticles have refractive indices of at least 1.60 as evidenced by Liu at [0017] and [0018].

Claims 1, 13, 20-22, 25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9880322 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is directed to an optical film comprising a preformed polymeric film base layer and a polymerized microstructured optical layer, wherein the polymerized microstructured optical layer comprising a linear array of regular prisms, the prisms having apex angles from 80 to 100 and peaks with a spacing ranging from 5 to 200 microns wherein the polymerized microstructured optical layer comprises the reaction product of a polymerizable resin composition comprising: zirconia nanoparticles in an amount of 10 to 70 wt%; 5 to 30 wt% of one or more first monomers comprising at least two (meth)acrylate groups and two aromatic rings selected from bisphenol or biphenyl (meth)acrylate monomer; and at least 10 wt% of mono(meth)acrylate monomer(s) consisting of one or more second acrylate monomers having the structure:

    PNG
    media_image7.png
    127
    293
    media_image7.png
    Greyscale

where R1 is

    PNG
    media_image8.png
    95
    154
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    100
    123
    media_image9.png
    Greyscale

where t is 1, R2 is hydrogen.

	Claims 5 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9880322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 8 specifies that the second monomer has a viscosity of less than 100 cps at 25° C.

	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9880322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 6 specifies that the frist monomer comprising at least two (meth)acrylate groups has a molecular weight of at least 350 g/mol.

	Claims 10 and 24 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 4 of U.S. Patent No. 9880322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 4 specifies that the polymerizable resin composition is non-halogenated.

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9880322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 2 specifies that the optical film is a brightness enhancing film.

	Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9880322 B2. Although the claims at issue are not identical, they are not patented claim 3 specifies that the film has a single sheet relative gain of at least 1.75.

(2) Response to Argument
First Ground of Rejection
Rejection of claims 1, 5, 9, 10, 13-15, 20-25, and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Invie et al. (US 2008/0221291 A1) in view of Iwano et al. (JP 2889593 B, machine translation)
	Appellant argues that the 37 C.F.R. 1.132 declaration Regarding Ball Drop Testing1 shows that a composition (Comparative Example B), as in Invie, comprises only zirconia nanoparticles (A) and a first monomer with two (meth)acrylate groups (B) exhibits a higher ball drop contrast value as compared to one also containing a species (phenyl benzyl acrylate or “PBA”) of the claimed second (meth)acrylate monomer (C) (Example 1).  Appeal Br. 4–5.  Appellant further argues that the declaration shows compositions according to Iwano containing (B) and (C), but not zirconia nanoparticles (Comparative D and E) have higher ball drop damage contrast as compared to Example 15 (containing A, B, and C).
	An affidavit or declaration under 37 C.F.R. 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original).  Here, the closest prior art is Invie.  Invie differs from claims 1 and 22 only insofar as it does not teach one of the species of “at least one second (meth)acrylate monomer” as claimed.
	The Ball Drop Test comparison between Comparative Example B and Example 1 is insufficient to overcome the prior art because the Comparative Example includes two alternate monomers (PEA and oPPA) instead of phenoxy benzyl acrylate (PBA) as second monomer.  A parallel comparison cannot be reasonably made because it is unknown whether the observed damage contrast data is due to one or Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Beyond a lower ball drop contrast, no standard has been given for how much lower would be considered significant or unexpected for this metric.  The rejection over Invie and Iwano should be sustained because Appellant has not demonstrated the criticality of the claimed specie(s) of second monomer.

Second Ground of Rejection
Rejection of claims 1, 5, 9, 10, 13-15, 20-25, and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 2009/0270576 A1) in view of Iwano et al. (JP 2889593 B, machine translation).
	Appellant argues that “Hunt exemplifies a single polymerizable resin composition” not containing zirconia nanoparticles (A) or the claimed second (meth)acrylate monomer (C).  Appeal Br. 5.  Referring to Comparative Example G as the corresponding composition, Appellant argues that the declaration shows a ball drop damage contrast of 0.49, while Examples 20 and 21 exhibit lower values.  Id.  Example 22 is the same as Example 1 (phenoxy benzyl acrylate as the second (meth)acrylate monomer) but further includes FA-1 bisphenol fluorene monoacrylate.  Decl. ¶ 34.
	As a preliminary matter, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  As discussed in the original rejection, Hunt [0069], [0072] teach that the polymerizable composition further comprises 10 to 70 wt% of zirconia nanoparticles.  Hunt, consequently, differs from the present claims only because it does not teach one of the species of “at least one second (meth)acrylate monomer” as claimed.


Surprising Results
	Appellant also argues that lower ball drop damage contrast is not obvious yet inherent to the exemplified compositions.  Appeal Br. 6.  This is self-contradictory.
	Appellant further argues that the inventive and comparative examples of the Declaration Regarding Ball Drop Testing to be “sufficient to demonstrate that the lower ball drop damage is not limited to the selection of one or more first monomer(s) comprising at least two (meth)acrylate groups.”  Appeal Br. 6.  This is unpersuasive because Hunt already teaches a first monomer as claimed.  Hunt differs from the present claims only because it does not teach a claimed species of “at least one second (meth)acrylate monomer.”  Comparative Examples C-E only reflect compositions lacking zirconia nanoparticles, while Examples 5–14 reflect various species of the generically claimed first monomer.  None of these address the criticality of the claimed second monomer.  As above, Appellant has not established a difference of both statistical and practical significance between compositions with and without a claimed species of at least one second (meth)acrylate monomer.  Ex parte Gelles, 22 USPQ2d 1318, 1319.  No standard has been given for what degree of difference in ball drop contrast is significant.  Absent such showing, the experimental evidence of the declaration does not overcome the rejection based upon either Invie or Hunt in view of Iwano.




Commercial Success
	Appellant argues that the October 27, 2020 declaration2 shows that the invention has been commercially successful.  Appeal Br. 6.  An appellant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  MPEP § 716.03.  The term "nexus" designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988).  "Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists.").  Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971).
	No nexus between the submitted evidence and the claimed invention has been established because the description provided in Paragraph 3 of the declaration (optical films “described and claimed in WO 2012/158317 […] a ‘Brightness Enhancing Films of the Invention”) is of a different scope than the present claims.  Namely, the declaration provides no indication as to the amount or species of second monomer that is the basis of the comparative data.  The evidence relied upon is likewise not commensurate in scope with the presently claimed optical film for this reason.  The rejection over Invie or Hunt in view of Iwano should be sustained because Appellant has not demonstrated commercial success of the claimed invention.

Copying by Others
	Appellant argues that the Declaration of Bryan V. Hunt Regarding Copying by Others3 is “circumstantial evidence of others copying the invention of WO 2012/15/8317 A2.”  Appeal Br. 6–7.  This In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).  More than the mere fact of copying is necessary to make that action significant because copying may be attributable to other factors such as a lack of concern for patent property or contempt for the patentee’s ability to enforce the patent. Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985).  Even if the compared Non-3M brightness enhancing films (see Decl. 3, Table “Non-3M Brightness Enhancing Films (2017-2020)”) contain one of the species of claimed second (meth)acrylate monomer, it is unclear which of the claimed elements, if any, would be the basis of any alleged copying from the small sampling of evidence or in view of the breadth of the claims.  Therefore, the rejection over Invie or Hunt in view of Iwano should be sustained because Appellant has not established that copying by other is due to the presence of absence of the claimed species of second (meth)acrylate monomer.

Third Ground of Rejection
	Appellant attempts to traverse the restriction of claims 18, 19, 26, and 28 from the remaining claims.  Appeal Br. 7.  This is improper because restrictions are petitionable not appealable subject matter.  MPEP § 1201.  The time to file such petition has expired as the Board now has jurisdiction.  37 C.F.R. § 1.144.

Nonstatutory Double Patenting Rejection
	Appellant’s silence as to the nonstatuory double patenting rejection over the claims of US 9880322 B2 is interpreted as a concession to the same.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        


/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        
/JAMES J SEIDLECK/Supervisory Patent Examiner, Art Unit 1765 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This appears to refer to the 37 C.F.R. § 1.132 declaration dated October 27, 2020
        2 This appears to refer to the “Declaration of Commercial Success” dated October 27, 2020.
        3 Dated August 13, 2020.